UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 20, 2011 NOVA LIFESTYLE, INC. (Exact name of registrant as specified in its charter) Nevada 333-163019 75-3250686 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 6541 E. Washington Blvd., Commerce, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (323) 888-9999 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure Commencing July 20, 2011, members of management of Nova Lifestyle, Inc. will present information to institutional and strategic investors. A copy of the presentation materials is attached hereto as Exhibit 99.1 and incorporated herein by reference. The information in this report and Exhibit 99.1 attached hereto shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Presentation of Nova Lifestyle, Inc. to be made to investors commencing July 20, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NOVA LIFESTYLE, INC. (Registrant) Date: July 20, 2011 By: /s/ Thanh H. Lam Name: Thanh H. Lam Title: President
